Citation Nr: 1042797	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-16 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
spondylolysis with spondylolisthesis of L2-L3 (hereinafter a 
lumbar spine disorder).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at 
Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1984 to June 1987.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The Veteran's lumbar spine disorder has limitation of forward 
flexion with pain on motion; there are no incapacitating episodes 
having a total duration of at least four weeks in a twelve-month 
period, nor is there evidence of any associated neurological 
disabilities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
lumbar spine disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243, General Rating Formula for Diseases and 
Injuries of the Spine (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in May 2008.  This letter advised the Veteran of the 
information necessary to substantiate his claim and of his and 
VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a medical examination in June 2008 and 
June 2010 to obtain an opinion as to the severity of his lumbar 
spine disorder.  These opinions were rendered by medical 
professionals following a thorough examination and interview of 
the appellant and review of the claims file.  The examiners 
obtained an accurate history and listened to the appellant's 
assertions.  The examiners laid a factual foundation and reasoned 
basis for the conclusions that were reached.  Therefore, the 
Board finds that the examination is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Increased Rating

The appellant contends that he is entitled to a rating in excess 
of 20 percent for his lumbar spine disorder.  For the reasons 
that follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has reviewed all evidence of record, the more 
critical evidence consists of the evidence generated during the 
appeal period.  Further, the Board must evaluate the medical 
evidence of record since the filing of the claim for increased 
rating and consider the appropriateness of a "staged rating" 
(i.e., assignment of different ratings for distinct periods of 
time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's lumbar spine disorder is rated according to 38 
C.F.R. § 4.71a, Diagnostic Code 5243, which is applicable to 
intervertebral disc syndrome.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 percent 
rating.  Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  Forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
rating.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes contained in Diagnostic Code 5243 
provides for a 20 percent evaluation when there are 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent evaluation is contemplated when there are incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 60 percent 
evaluation is contemplated for incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  Id.  Note (2).

The Veteran's claim for increase for his lumbar spine disorder in 
this case was received on May 19, 2008.  As such, the rating 
period for consideration on appeal stems from May 19, 2007.  38 
C.F.R. § 3.400 (o)(2) (2009).

The Veteran is currently in receipt of a 20 percent evaluation 
for his lumbar spine disorder.  Having considered the evidence of 
record, the Board finds that the Veteran is not entitled to an 
evaluation in excess of 20 percent for his lumbar spine disorder 
at any point during the appeal period. 

With regard to range of motion testing, a June 2008 VA 
examination, taking into account pain and stiffness, noted the 
Veteran as having forward flexion limited to 45 degrees and 
extension was full - to 30 degrees.  There was no evidence of 
further limitation due to weakness or fatigability on repetitive 
testing.  The Veteran only complained of pain and stiffness on 
forward flexion testing.  The June 2008 VA examiner ultimately 
diagnosed the Veteran with mild degenerative arthritis of the 
lumbar spine with spondylolisthesis.

A June 2010 VA examination noted the Veteran as having forward 
flexion limited to 70 degrees and extension limited to 15 
degrees.  Repetitive testing showed no increase in limitation due 
to increased pain, fatigability, weakness, lack of endurance, or 
incoordination.  As noted in the June 2010 VA examination, the 
examiner compared the 1991 CT scan with the private November 2008 
MRI and found increased degenerative disc disease and 
degenerative spondylosis.  

Applying the range of motion measurements to the general ratings 
formula, the above evidence demonstrates the Veteran is not 
entitled to an evaluation greater than 20 percent for orthopedic 
manifestations of his lumbar spine disorder.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine.  
An evaluation greater than 20 percent is not warranted as there 
is no medical evidence of forward flexion of the lumbar spine 
limited to 30 degrees or less.  Id.  In addition, there is no 
objective evidence of ankylosis of the lumbar spine or of the 
entire spine during this period.  Id.

The June 2008 VA examiner found that the Veteran suffered from 
flare-ups on a daily basis with pain at an 8 or 9/10 in severity.  
The Veteran also reported that he was prescribed muscle relaxants 
and wore a back brace, especially when working as a mail carrier.  
The June 2010 VA examiner reported the Veteran had flare-ups 1-2 
times a week which were helped by lying down or taking 
medication.  The Veteran was still using a back brace which 
helped him at work or when he was working around the house, but 
he also demonstrated back pain when bending forward to remove his 
shoes and socks.  

Notably, it appears that the Veteran's range of motion has 
improved through the years.  In fact, when he was examined in 
June 2010, it was noted that his forward flexion was limited to 
70 degrees.  Given these findings, he does not meet the criteria 
for a 20 percent evaluation.  However, the Veteran was continued 
at 20 percent due to his overall reports of pain and flare-ups, 
as described above.  In other words, the Veteran's rating was 
increased to a 20 percent level based on functional loss.  In 
this regard, it is noted that evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 
4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board has also considered whether the Veteran is entitled to 
an evaluation in excess of 20 percent under the schedular 
criteria for intervertebral disc syndrome.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  At the June 2008 VA examination the 
Veteran referenced that he had one period of physician-prescribed 
incapacitation and bed rest for 2 to 3 days approximately 6 
months earlier.  However, at the June 2010 VA examination there 
was no evidence of any incapacitating episodes and the Veteran 
emphasized that in the past year he had not lost any time from 
work due to his lumbar spine disorder.  As such, a higher 
evaluation is not warranted because there is no competent medical 
evidence of incapacitating episodes with a total duration of at 
least four weeks during a twelve-month period.

Finally, the Board has considered whether a separate evaluation 
for a neurological disability is warranted.  In this regard, the 
Board turns to the June 2010 VA examination where the examiner 
found the Veteran suffered from mid and upper lumbar spine pain, 
but no radiation to the legs.  The June 2010 examiner also 
reported straight leg raise sitting was 90 degrees bilaterally 
and straight leg raise supine was 80 degrees bilaterally.  The 
June 2008 VA examiner also reported that the Veteran denied any 
numbness, tingling, or radicular pain in his lower extremities.  
In addition, the Board observes, there is no evidence of record 
that the Veteran suffers from bowel or bladder impairment as a 
result of his lumbar spine disorder.  In fact, the Veteran denied 
a history of urinary or bowel incontinence at both the June 2008 
and June 2010 VA examinations.  In sum, the evidence of record 
does not establish the presence of neurological disability.  
Thus, the Board finds that a separate evaluation for neurological 
disability is not warranted with respect to the present appeal.

In light of the above, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 20 percent for his 
service-connected lumbar spine disorder at any point during the 
appeal period.  See Hart, supra.  The Board has considered 
whether the benefit of the doubt rule applies the Veteran's 
appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  However, a preponderance of the 
evidence is against a higher evaluation; thus, this rule does not 
apply and the claim for an increased evaluation must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability on appeal 
with the established criteria found in the rating schedule for 
these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations, or any, for his lumbar spine disorder.  
The June 2010 VA examiner also found that the Veteran was 
currently working as a mail carrier, as he had for the past 17 
years.  Although in the June 2008 VA examination the Veteran 
stated he had lost time from work due to his back pain, in the 
most recent examination in June 2010, the Veteran emphasized that 
he had not lost any time from work in the past year due to his 
lumbar spine disorder.  As such, there is not shown to be 
evidence of marked interference with employment.

The Veteran contends he has increased back pain after standing or 
sitting for 2 hours, his flare-ups have increased in duration and 
intensity, and he wears a back brace daily.  As noted above, 
however, these symptoms were already contemplated in the rating 
currently assigned.  There is no evidence in the medical records 
of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign greater than a 20 percent 
evaluation for the Veteran's lumbar spine disorder.


ORDER

Entitlement to an evaluation in excess of 20 percent for a lumbar 
spine disorder is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


